                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



ROBERT W. CRONIN,

                     Plaintiff,

v.                                                        Case No. 3:17-cv-1283-J-39JBT

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

                Defendants.
_______________________________

                                         ORDER
       Plaintiff Robert Cronin, an inmate incarcerated at Zephyrhills Correctional

Institution (ZCI), initiated this action on November 15, 2017, by filing a civil rights

complaint (Doc. 1; Complaint). In his Complaint, Plaintiff asserts claims for deliberate

indifference to serious medical needs against Julie Jones, the Secretary of the Florida

Department of Corrections (FDC), and medical providers, including Dr. Campbell. See

Complaint at 3-4.1 Plaintiff alleges that Defendants were deliberately indifferent to a

shoulder injury he sustained when he fell at ZCI in November 2015, by denying surgery

and other treatment. Id. at 9-10.

       This cause is before the Court on Plaintiff’s Motion for Preliminary Injunction (Doc.

61; Motion) against Defendants Jones and Campbell. The Court entered an Order on

November 16, 2018, denying Plaintiff’s Motion as to the other Defendants. See Order



1Plaintiff also asserts state-law claims against Defendant Jones. See Complaint at 3, 16-
17.
(Doc. 70). However, the Court directed Defendants Jones and Campbell to submit

supplemental responses to Plaintiff’s Motion because in their original responses, they did

not address Plaintiff’s request that the FDC be enjoined from forcing him to carry

belongings/items in excess of the weight restriction pursuant to a medical pass. See

Order at 8-9. Defendants Jones and Campbell have complied (Docs. 75, 76), and Plaintiff,

with leave of Court, filed replies (Docs. 84, 85). Defendant Campbell states in his

supplemental response (Doc. 75; Campbell Supp.) that he is not employed by the FDC,

and “any decisions to transport inmates (including Plaintiff), and how such transportation

takes place, are outside of the scope of [his] authority or power.” See Campbell Supp. at

1. Plaintiff, in his reply (Doc. 84; Reply to Campbell’s Supp.) states that he agrees that

Defendant Campbell does not have the authority to control inmate transfers. See Reply

to Campbell’s Supp. at 7.

       Defendant Jones confirms in her supplemental response (Doc. 76; Jones Supp.)

that Plaintiff indeed has a current, valid medical pass that restricts him from lifting,

pushing, and pulling over twenty pounds. See Jones Supp. at 5. Defendant Jones

provides a redacted copy of Plaintiff’s current Corrections Data Center (CDC) Health

Classifications and Considerations printout (Doc. 76-1), which shows that a medical pass

was issued on August 8, 2018, and renewed on October 8, 2018. While recognizing that

Plaintiff has a valid medical pass, Defendant Jones states that Plaintiff provides no

evidence that FDC employees knowingly forced him to carry personal property in excess

of the weight restriction. Id. at 6. According to Defendant Jones, “FDC employees will

always honor a valid medical pass/restriction, when properly noted in the CDC, and

produced by the inmate.” Id. at 5. Defendant Jones points out that Plaintiff does not allege



                                             2
in his Motion that he presented a valid medical pass to any FDC employee “or that he

asked for and was denied any such accommodation” after presenting his medical pass.

Id. at 6.

        Defendant Jones also disputes Plaintiff’s characterization of his transfers as

“numerous,” “excessive,” and “near-constant,” and his assertion that he is “forced to carry

all his personal/legal property to and from the bus while handcuffed, shackled, and

chained.” Id. at 3, 6 (quoting Motion at 2). According to Defendant Jones, Plaintiff was

transferred two times, on July 25, 2018, and on September 12, 2018, each time to

“address his medical needs and requests.” Id. at 3. The transfers also required “short

layovers” at other institutions. Id. Defendant Jones states that during routine transfers,

“inmates are only required to move their personal property from their cell/dormitory to the

property room,” and only after they have done so, are they shackled. She further states

that “[n]o inmate, including Plaintiff, is required to move property while being handcuffed,

shackled, or chained, and FDC can find no evidence of any incident or complaint made

by Plaintiff during his July 25th transfer regarding moving or lifting his personal property.”

Id. at 6.2

        In his reply to Jones’ supplemental response (Doc. 85; Reply to Jones Supp.),

Plaintiff disputes Defendant Jones’ assertion that medical passes, if presented to

corrections officers during inmate transport, are honored. See Reply to Jones Supp. at 3,

8, 9. He also disputes Defendant Jones’ attempt to minimize the physical impact the “short

layovers” had on him. Id. at 8, 10. Plaintiff offers his own sworn declaration and the sworn




2 Defendant Jones does not address whether Plaintiff complained about the September
transfer.
                                              3
declaration of another inmate, Arthur Kessler, who was with Plaintiff when he was

transferred on July 25, 2018 (Doc. 85-3; Declarations). In his declaration, Plaintiff affirms

under penalty of perjury that he was forced to carry all of his personal property (weighing

up to 100 pounds), sometimes while fully shackled. See Declarations at 7 ¶ 1. He also

avers that he offered to show his medical pass to corrections officers, but they declined

to accommodate him. See id. Plaintiff explains in detail that he was required to carry his

property between the bus depot and other locations at each stop (layovers) on the

following dates: July 25th, July 26th, August 1st, September 12th, September 13th,

October 1st, and October 3rd. Id. ¶¶ 1-5.

       Inmate Kessler confirms that inmates, including Plaintiff, were “[f]ully hog-tied” and

expected to carry their property on and off the bus during layovers. See id. at 5 ¶ 1. He

describes the following:

       At every stop we had to de-bus, carry all our property to be
       searched/scanned then carry it to the dorm we were staying at. The next
       time we left, we had to carry our property back to the bus. Part of that time,
       FDC security made sure that we were fully handcuffed with leg shackles
       and a chain wrapping around our waist, between our legs, and connections
       [sic] the handcuffs and shackles.

Id. Inmate Kessler also confirms that Plaintiff offered to show his medical pass to the

officers, who told him that he must either carry his property or they would throw it away.

Id. ¶ 2.

       The decision to grant a preliminary injunction is vested in the “sound discretion of

the district court.” Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). “Because a

preliminary injunction is ‘an extraordinary and drastic remedy,’ its grant is the exception

rather than the rule, and plaintiff must clearly carry the burden of persuasion.” Siegel v.




                                             4
LePore, 234 F.3d 1163, 1179 (11th Cir. 2000) (Anderson, J., concurring) (quoting United

States v. Lambert, 695 F.2d 536, 539 (11th Cir. 1983)).

               To receive a preliminary injunction, the plaintiff must clearly establish
       the following requirements: “(1) a substantial likelihood of success on the
       merits; (2) a substantial threat of irreparable injury; (3) that the threatened
       injury to the plaintiff outweighs the potential harm to the defendant; and (4)
       that the injunction will not disserve the public interest.”

Keister v. Bell, 879 F.3d 1282, 1287 (11th Cir. 2018), cert. denied, --- S. Ct. ---, 2018 WL

3241787 (Oct. 1, 2018) (quoting Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002)).

“The chief function of a preliminary injunction is to preserve the status quo until the merits

of the controversy can be fully and fairly adjudicated.” Suntrust Bank v. Houghton Mifflin

Co., 268 F.3d 1257, 1265 (11th Cir. 2001) (quoting Northeastern Fla. Chapter of Ass’n of

Gen. Contractors of Am. v. City of Jacksonville, Fla., 896 F.2d 1283, 1284 (11th Cir.

1990)).

       After careful review of Plaintiff’s Motion, Defendants’ responses, Defendants

Jones’ and Campbell’s supplemental responses, and Plaintiff’s replies, the Court finds

that Plaintiff has not carried his burden to demonstrate that a preliminary injunction is

warranted. As to Defendant Campbell, the Court finds that he is not able to provide

Plaintiff the relief he seeks. As to Defendant Jones, Plaintiff has presented evidence that

his valid medical pass has not been honored in the past, despite the FDC’s policy to

ensure medical passes are honored during transport. However, Plaintiff fails to

demonstrate that he is entitled to the drastic remedy of injunctive relief because he

complains about past harm. He does not assert or provide any evidence that he is likely

to face the same harm in the future. A preliminary injunction is meant to prevent future

harm that is likely to occur before the case may be resolved on its merits. See Hoop



                                              5
Culture, Inc. v. GAP, Inc., 648 F. App’x 981, 986 (11th Cir. 2016) (citing Siegel, 234 F.3d

at 1176-77). To demonstrate entitlement to injunctive relief, “the asserted irreparable

injury ‘must be neither remote nor speculative, but actual and imminent.’” Siegel, 234 F.3d

at 1176. Because Plaintiff asserts only a past harm, he fails to demonstrate that he faces

irreparable harm if an injunction does not issue. “[A] party has standing to seek injunctive

relief only if the party alleges, and ultimately proves, a real and immediate—as opposed

to a merely conjectural or hypothetical—threat of future injury.” Id. at 1177 (quoting

Church v. City of Huntsville, 30 F.3d 1332, 1337 (11th Cir. 1994)). Accordingly, Plaintiff

has not carried his burden to show that he is entitled to injunctive relief. Id. (“[T]he absence

of a substantial likelihood of irreparable injury would, standing alone, make preliminary

injunctive relief improper.”).

       If Plaintiff believes that his valid medical pass is not being honored or if he requires

an adjustment to the restrictions, he should seek relief through the prison grievance

process or by submitting a sick-call request. Additionally, Plaintiff may contact his

classification officer to inquire about any concerns he may have about his conditions of

confinement, including any access to routine sick call and/or physicians to evaluate his

medical needs.3 Significantly, Plaintiff does not provide any indication that he has grieved

the issue to permit prison officials an opportunity to investigate the alleged violations or

prevent them from recurring without the need for judicial intervention. Indeed, the records

provided show that Plaintiff has successfully used the grievance process in the past when




3Notably, Plaintiff asserts that “Disability Rights Florida . . . is assisting [him] in obtaining
an ADA determination and ADA services.” Reply to Campbell’s Supp. at 2.
                                               6
a prison work assignment violated a valid medical pass. See Jones Supp. at 5; Doc. 76-

2; Doc. 85-4.

       Plaintiff has also filed a Motion for Extension of Time to Reply (Doc. 83; Extension

Motion) in which he asserts that he did not receive copies of the following documents

because he believes the mailroom staff is interfering with his mail: doc. 68 (Defendant

Campbell’s original response to Plaintiff’s Motion); doc. 69 (Defendant Campbell’s Motion

to Stay Discovery); and doc. 70 (the Court’s Order on Plaintiff’s Motion, directing

Defendants Jones and Campbell to file supplemental responses). See Extension Motion

at 2. Plaintiff asks that the Court direct the Clerk to provide him copies of these documents

and grant him 45 days to review and respond to them. Id. He also would like an

opportunity to submit an additional reply to Defendants Jones’ and Campbell’s

supplemental responses (Docs. 75, 76). Finally, Plaintiff asks that the Court enjoin the

FDC from interfering with his legal mail.

       Plaintiff’s Extension Motion is due to be granted only to the extent that the Court

will direct the Clerk to send him copies of docs. 68, 69, and 70. The Extension Motion is

due to be denied to the extent that Plaintiff requests 45 days to respond or reply. Plaintiff

has already replied to docs. 75 and 76, making a reply to Campbell’s original response to

his Motion (Doc. 68) moot. Moreover, the Court finds that Plaintiff’s request to submit a

second reply to the supplemental responses is due to be denied. See Rule 3.01(c), Local

Rules of the United States District Court for the Middle District of Florida (“No party shall

file any reply or further memorandum directed to [a] motion or response . . . unless the

Court grants leave.”). A response to the Court’s Order (Doc. 70) is not necessary. Finally,

with respect to Campbell’s Motion to Stay Discovery (Doc. 69), the Court is prepared to



                                             7
rule on that motion by separate order, and a delay of 45 days for Plaintiff to respond is

not in the interest of moving this case toward a resolution on its merits. The Extension

Motion is also due to be denied with respect to Plaintiff’s request that the Court enjoin

FDC from interfering with his legal mail because he has not carried his burden to

demonstrate that an injunction is warranted.

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff’s Motion for Preliminary Injunction (Doc. 61) is DENIED.

       2.     To the extent Plaintiff believes that individual corrections officers willfully

ignored his valid medical pass, he may pursue a claim against those officers by filing a

new civil rights complaint after following the appropriate grievance procedures. The Court

directs the Clerk to send Plaintiff a civil rights complaint form and affidavit of indigency

form if he wishes to institute a new action raising new claims.

       3.     Plaintiff’s Motion for Extension of Time to Reply (Doc. 83) is GRANTED in

part and DENIED in part. The motion is granted to the extent the Court directs the Clerk

to send Plaintiff copies of docs. 68, 69, and 70. The motion is denied in all other respects.

       DONE AND ORDERED at Jacksonville, Florida, this 8th day of January, 2019.




Jax-6
c:    Robert W. Cronin
      Counsel of Record



                                             8
